Citation Nr: 1618930	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-30 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence been submitted to reopen a claim for service connection for gallstones (previously claimed as gallbladder), to include complaints of abdominal pain.

2.  Entitlement to service connection for a blood pressure condition.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for eczema.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for urethral discharge (previously claimed as venereal disease, to include gonorrhea).

7.  Entitlement to an increased initial compensable evaluation for service-connected herpes.

8.  Entitlement to a combined evaluation of 30 percent disabling for the Veteran's current service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1992.

This matter comes before the Board of Veterans' Appeals  (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement (NOD) in September 2010.  A statement of the case (SOC) was provided in October 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on November 2011.

The Board notes at the outset that the RO had initially adjudicated separate claims for the Veteran's gallstones claim and a claim for a disability manifested by abdominal pain.  However, per a November 2011 statement from the Veteran, he indicated that the complaints of abdominal pain were part of the overall disability related to his gallstones.  In this regard, the Veteran further indicated that his private physician had indicated that such symptom was related to his gallstones.  Additionally, the Veteran's medical records do not reflect any independent current disabilities manifesting in complaints of abdominal pain.  Accordingly, the Board finds that these two separate claims are actually a single claims for the same disability and, as such, should be combined into one claim.  The caption on the title page has been amended to reflect this finding.

Additionally, the Board notes that the Veteran has variously indicated that he has appealed a decision regarding a claim for service connection for gonorrhea.  However, the 2011 SOC and subsequent 2014 supplemental statement of the case (SSOC) only indicated an appealed claim for urethral discharge, previously claimed as venereal disease.  The Veteran's statements and the medical evidence of record indicate that the claim for gonorrhea is also a claim for venereal disease, which has included the symptom of urethral discharge.  In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim also encompasses his gonorrhea claim.  The Board further finds that he has been afforded an appropriate SOC for this matter and that there is no further need to remand for the issuance of such, as his SOC included a discussion of venereal disease in general, which also encompasses his claim for gonorrhea.  See Manlincoln v. West, 12 Vet. App. 238 (1999).  Accordingly, the caption on the title page has been amended to include the Veteran's claim for gonorrhea with his claim for urethral discharge.

The Board notes that the Veteran has perfected an appeal on the issue of entitlement to an increased rating for service connected posttraumatic stress disorder.  This issue, however, has not been certified to the Board by the Agency of Original Jurisdiction (AOJ).  While the certification of issues through a VA Form 8 does not confer or deprive the Board of jurisdiction, it is a signal that the Veterans Benefits administration has completed its action regarding the certified issues.  Indeed, the Veteran's April 2016 VA Form 9 shows that he has requested a Board video conference hearing on this issue.  Such hearings for the Board are scheduled by the RO.  See 38 C.F.R. § 20.704 (2015).  Thus, no action is warranted on this issue by the Board at this time. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

Gallstones, Blood pressure (hypertension), Diabetes, Eczema, and Sleep Apnea

The Board notes that the Veteran submitted new medical evidence, after his last SSOC received in May 2014, that had not been previously reviewed by the Agency of Original Jurisdiction (AOJ) in June 2014 and June 2015.  These records specifically discussed treatment and history related to the Veteran's gallstones, blood pressure (hypertension), diabetes, eczema, and sleep apnea.   Therefore, these records are deemed pertinent to the present appeal.

Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id. 
The Board solicited a waiver for these issues from the Veteran in March 2016.  The Veteran responded in a letter received in April 2016 that he would like these issues remanded to the AOJ for additional consideration.  Accordingly, the issues shall be remanded for that purpose.

Urethral Discharge (venereal disease, to include gonorrhea)

The Veteran has claimed that he currently suffers from a disability manifested by urethral discharge that he believes is the result of venereal disease.  In particular, the Veteran has indicated that he was treated for gonorrhea in military service and that his symptoms have existed since that time.

Service treatment records in September 1978 show that the Veteran was diagnosed and treated for gonorrhea.  A record in October 1980 reveals that the Veteran was treated for symptoms of urethral discharge.  The Veteran was again treated for gonorrhea in October 1982.  The Veteran's discharge examination in 1992 does not reveal any current complaints or treatment for urethral discharge, to include any other venereal disease or gonorrhea.

A review of the Veteran's outpatient treatment records does not reveal any current complaints or treatment for urethral discharge, to include any other venereal disease or gonorrhea.  In this regard, the Veteran has stated that he has self-treated sexually transmitted diseases due to personal embarrassment about these conditions, as his primary care physician is a woman and he has a personal relationship with other staff at the medical facility where he would be treated.

A remand is required to provide the Veteran with a VA examination for his urethral discharge, to include history of venereal disease and gonorrhea.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here, there is no medical evidence showing that the Veteran has any current diagnosis, but the Veteran's lay statements in this regard must be considered.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Veteran is competent to provide statements regarding his symptoms of urethral discharge, as such relies on personal observation.  As such, the Board finds that the Veteran should at least be afforded a VA examination to ascertain whether he does in fact have any currently diagnosed conditions causing urethral discharge.  Additionally, as the Veteran has a history of such symptoms in military service, to include diagnoses of gonorrhea, an etiology opinion would also be necessary for any current disability that may be diagnosed.

Herpes

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here, the Veteran was given an initial evaluation of 0 percent for his herpes based upon the fact that the medical evidence of record at the time of the Veteran's initial claim in 2008 did not show that the Veteran was currently symptomatic.  The Veteran was never provided with a VA examination for this condition.

In a November 2011 statement, the Veteran indicated that he has self-treated herpes and sexually transmitted diseases due to personal embarrassment about these conditions, as his primary care physician is a woman and he has a personal relationship with other staff at the medical facility where he would be treated.  He further stated that he has experienced more frequent outbreaks of his herpes over the years.

VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since his initial 2008 claim and the change in symptoms as indicated by his complaints of increased frequency of outbreaks may illustrate a material change in the Veteran's condition.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's herpes.

Combined Evaluation

As to the issue of entitlement to a combined evaluation of 30 percent for the Veteran's disabilities, the claim being remanded herein, entitlement to an increased evaluation for herpes, as well as the remaining service connection claims, are inextricably intertwined with the Veteran's claim for a combined evaluation.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issues on remand must be addressed by the agency of original jurisdiction before the Board renders a decision on the combined rating claim, as such outcome will affect whether the Veteran's entitlement to a combined rating has manifested.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have recently treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The AMC must review the medical evidence submitted since the 2014 SSOC and readjudicate accordingly for the issues involved.

3. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the diagnosis and etiology of his urethral discharge, to include a history of venereal disease and gonorrhea. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed disability resulting in urethral discharge was caused by, or is the result of, the Veteran's military service.  In so opining, the examiner must consider the Veteran's account of experiencing symptoms of his condition, to include urethral discharge since military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Also, provide the Veteran with a VA examination to determine the current severity of the Veteran's service-connected herpes. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review. 

In particular, the VA examiner must discuss any subjective complaints of increased frequency of out breaks of herpes symptoms.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is 
deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be
issued a supplemental statement of the case. An appropriate 
period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




